Title: From Thomas Jefferson to Edmond Charles Genet, [15–22 November 1793]
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
[15–22 Nov. 1793]

Your publication in the newspapers in the form of a letter to me of the date of Oct. 27. reached me thro’ that channel soon after it’s date. It had before been known to the Pr. in the same way. It was not necessary therefore to communicate to him the MS. copy I had the honor of receiving from you afterwards. Nor did I suppose an answer expected.
You had found my name and office convenient as a formality to prefix to your letter, and had had the politeness usual with authors in such cases to send me a letter. Since however I am now informed by your letter ofthat you desire an answer I shall observe that agents who are to exercise their functions in a foreign country need the authority first of their own nation, and next of that within whose territory they are to act. If either of these refuse their authority the agent can not commence his functions, if either withdraw his authority after having given it, he can no longer proceed in them, for nothing renders the authority once granted irrevocable either on the part of the nation sending or of that
 
receiving him, nor more on the part of the one than the other. You are right therefore when you say that this ‘authority of suspension cannot be exerted but by the sovereign of the agent or by the one to which he is sent.’ The sovereignty in your country and ours is in the people. Unable to collect themselves on every occasion of correspondence with foreign nations, they have appointed certain organs to exercise their authorities in this case. In this country the President is delegated to exercise that power, and not the legislature of a particular state as you have imagined. That a power to prevent the action of a foreign agent resides in the nation to which he is sent might be proved from the practice of your own nation in the case of some of our consuls, but we should be answered with phrases about tyrants and despots. It might be proved by writers of the most received authority, but we should be told they are worm-eaten, or hired. It will be acknoleged that you have never troubled us with quotations from Grot. Puff. Vattel or any other authority antient or recent. Had you endeavored to learn from these respected authors what the rest of the world have thought of the different positions you have thought proper to advance, you would have found them entirely against you. Nor could indeed any other authority be quoted for them but the exalted source from whence they have flowed. Those who have not right on their side sometimes think they save appearances by resorting to ridicule. But men of sense reason while others are contented to laugh.Had the constitution of our country thought proper to leave their correspondence with foreign nations to the legislatures of the several states, none would have exercised it with more intelligence or integrity than the respectable body to whom you propose an appeal on the present occasion. But that duty being consigned to the Executive of the general government, those who have ever read the constitution will wonder at the proposition, and will certainly not augur very well of the capacity of it’s author to teach us lessons on that instrument.
